Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Philadelphia december the 13th 1780
                        
                        I have Not Yet Receiv’d Your Answer to Any of My letters. Since My last No News have Come to hand. I hope we
                            shall Soon Some Way or other hear from france.
                        After Many debates Congress have elected Clel Laurens as An Envoy to france—But he still Refuses to Go and
                            thinks Hamilton Ought to be Sent. How this will end I do not know—doctor Franklin has a party Against himI think it
                            would be very wrong to Recall him.
                        The letter which I wrote to you from Paramus has been put into the hands of Clel Gouvion who was then Going
                            to New WindsorThere was Nothing Material in it But what Related to Hamilton.
                        Vicomte de Noaïlles and Count de damas will take Albany in theyr way to Newport. cher du plessis is with them
                            and has Requested I would write to you on a particular Business of his. He is Gone to France on furlough and Therefore
                            hopes he May be intitl’d to the half payAs fleury and himself are the only ones in this same Case, I think it would be
                            well to decide it in theyr favor.
                        Cher dubuisson whose wounds do not seem so very Dangerous as I expected is earnestly solliciting that I will
                            Send a letter of his to Gnl Reidezel. Inclos’d you will find it as well as a line from me which I Reluctantly wrote. if
                            you find the least impropriety in it, I Request, my dear General, you will please not to send it—at least to suppress
                            mine. I hate to have the air of asking Any favor from them, and drew as cold a letter as decency could permit.
                        Will you be pleas’d, My dear General, to Present My Respects to Mrs Washington and My Best Compliments to the
                            familyMost Affectionately and Respectfully I have the honor to be Your friend
                        
                            Lafayette
                        
                    